EXHIBIT 24 LIMITED POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints each of Mitchell Feiger and Jill York his or her true and lawful attorney-in-fact and agent, with full power of substitution and re-substitution, for him and in his name, place and stead, in any and all capacities, to sign MB Financial Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments thereto, and to file the same, with all exhibits thereto, and all other documents in connection therewith, with the Securities and Exchange Commission, granting unto each said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming said attorney-in-fact and agent or his or her substitute or substitutes may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has subscribed these presents, this 8th day of February 2011. Signature Title /s/Mitchell Feiger Director, President and Chief Executive Officer Mitchell Feiger (Principal Executive Officer) /s/Jill E. York Vice President and Chief Financial Officer Jill E. York (Principal Financial Officer and Principal Accounting Officer) /s/David P. Bolger Director David P. Bolger /s/Robert S. Engelman, Jr. Director Robert S. Engelman, Jr. /s/James N. Hallene Director James N. Hallene /s/Thomas H. Harvey Director Thomas H. Harvey /s/Patrick Henry Director Patrick Henry /s/Richard J. Holmstrom Director Richard J. Holmstrom /s/Charles J. Gries Director Charles J. Gries /s/Karen J. May Director Karen J. May /s/Ronald D. Santo Director Ronald D. Santo
